      CASE 0:20-cv-00506-PAM-KMM Document 21 Filed 06/08/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 OTIS MAYS,                                                   Case No. 0:20-cv-00506-PAM-KMM

          Plaintiff,

 v.                                                    ORDER REGARDING PLAINTIFF’S
                                                          LETTERS (ECF Nos. 19, 20)
 SHERBURNE COUNTY JAIL, et al.,

          Defendants.


         This matter is before the Court to address issues raised in two letters from Mr. Mays,
which were received on May 29, 2020. ECF Nos. 19, 20. In one of these letters, Mr. Mays asks
for an extension of time to pay the filing fee. ECF No. 19. The Court previously found that
Mr. Mays has no assets and no means by which to pay the initial partial filing fee and waived
that requirement. Order (Apr. 27, 2020), ECF No. 9. Mr. Mays does not have a pending deadline
for payment of an initial filing fee as a result of that Order. Moreover, under the in forma
pauperis statute, an “agency having custody of the prisoner shall forward payments from the
prisoner’s trust account to the clerk of court each time the amount in the account exceeds $10
until the filing fees are paid.” 28 U.S.C. § 1915(b)(2). When the amount exceeds $10, monthly
payments are made at 20 percent of the preceding month’s income credited to the prisoner’s
account. Id. Mr. Mays represents that he has far less than $10 in his account, so no deductions
would be possible at this time. However, payments may commence when Mr. Mays has more
funds.

         Mr. Mays also requests that his case be sealed because information he will disclose in the
litigation “can put [him] in a very dangerous situation….” ECF No. 19. However, Mr. Mays does
not identify a specific threat to his safety or otherwise discuss a valid basis for sealing this case.
Accordingly, the Court will not order that this case be sealed. Mr. Mays asked that the second
letter he sent to the Court be placed under seal, but he did not provide a basis for restricting
public access to the letter. It is possible that Mr. Mays is requesting that the defendants and their
attorneys be denied access to this letter because he believes he is being retaliated against for
communicating with the Court. See ECF No. 20 at 2. However, litigants are generally not
permitted to request relief from the Court without providing their opponents notice of the
request. If Mr. Mays asks to have specific document he submits be filed under seal, he should

                                                   1
      CASE 0:20-cv-00506-PAM-KMM Document 21 Filed 06/08/20 Page 2 of 2



submit a motion for sealing along with such filings describing the basis for their proposed non-
public status.

       Mr. Mays raises several other issues and requests. First, he discusses his lack of access to
a pencil sharpener or other adequate means of writing to the Court. He asserts that he was forced
to use a shaving razor to sharpen his pencil to write his letters. Second, Mr. Mays requests an
order requiring prison officials at FCI -Gilmer to allow him additional time for legal research. He
alleges that since writing to the Court about this issue previously, he has been allowed no time
for legal research. Third, he complains that staff have opened his legal mail outside of his
presence and that he is not allowed to seal his legal mail before turning it over to correctional
officers. He suspects that his legal mail is being read before it is sent to the Court. Finally,
Mr. Mays seeks an order requiring the Sherburne County Jail to preserve grievances, kites,
medical requests, and notes he filed with the Jail, as well as the responses. He also asks the Court
to require the Jail to preserve his medical records and other evidence. The Court requires a
response from the Defendants before it can rule on Mr. Mays’s requests. Accordingly, IT IS
HERBEY ORDERED THAT the Defendants shall file a written response to the requests
for relief discussed above within 14 days of the date of this Order. Upon receipt of the
Defendants’ response, the Court will issue further appropriate orders.


 Date: June 4, 2020                                    s/Katherine Menendez
                                                       Katherine Menendez
                                                       United States Magistrate Judge




                                                   2
